MEMORANDUM **
Jessie Maldonado appeals from the 180-month sentence imposed following his guilty-plea conviction for being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1), and § 924(a)(2), and enhanced by 18 U.S.C. § 924(e). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Maldonado contends that the district court erred in determining that his 1988 conviction under California Penal Code § 12020(a) for possession of a sawed-off rifle qualified as a violent felony for purposes of the Armed Career Criminal Act (“ACCA”) sentencing enhancement provision contained in 18 U.S.C. § 924(e). This contention is foreclosed by United States v. Delaney, 427 F.3d 1224, 1226 (9th Cir.2005) (holding that a conviction under California Penal Code § 12020(a) for possession of a short-barreled shotgun categorically constitutes a predicate crime of violence for purposes of sentencing enhancements under the ACCA).

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.